Election/Restriction
This application contains claims directed to patentably distinct species.
In order to elect a single species for examination, Applicant is required to:
select a polymer type from:
end-capped polyamic acid (see e.g., formula (IA) in claim 1), or
end-capped polyimide (see e.g., formula (IB) in claim 1), or
a cured product formed by reaction/crosslinking of end-capped polymer (as recited in claims 19 and 20);
additionally, select a particular structure (or specific combination of structures) for X by selecting a structure of the dianhydride(s) from which “X” is derived. For example, Applicant could pick a specific dianhydride structure (or specific combination of dianhydride structures) from those recited in claim 2;
additionally, select a particular structure (or specific combination of structures) for Y by selecting a structure of the diamine(s) from which “Y” is derived. For example, Applicant could pick a specific diamine structure (or specific combination of diamine structures) from those recited in claim 3;
additionally, select a particular structure (or specific combination of structures) for the end cap by selecting a structure of the end capping compound(s) from which the end cap group is derived. For example, Applicant could pick a specific end cap structure (or specific combination of end cap structures) from those recited in claim 5;
additionally, select a particular structure for the photo radical generator. For example, Applicant could pick a specific photo radical generator structure from those recited in claim 15;
additionally, select a particular thermal radical generator. For example, Applicant could pick a specific thermal radical generator from those recited in claim 16.
additionally, select a particular structure for the photosensitizer. For example, Applicant could pick a specific photosensitizer structure from those recited in claim 17;
additionally, select a particular structure for the crosslinking agent. For example, Applicant could pick a specific crosslinking agent structure from those recited in claim 18.

The species are independent or distinct because the species have mutually exclusive, materially different chemical structures, thereby resulting in different physical properties and effects in compositions and devices in which they are incorporated. In addition, these species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because one or more of the following reasons apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one species or grouping of species would not likely be applicable to another species or grouping of species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL KAHN/Primary Examiner, Art Unit 1766